          Case 2:20-cv-00776-JMG Document 37 Filed 08/19/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

EDWARD STEWART,                                :
             Plaintiff,                        :
                                               :
                       v.                      :      Civil No. 2:20-cv-00776-JMG
                                               :
DAVID FELDMAN, et al.,                         :
                  Defendants.                  :
____________________________________


         ORDER DENYING PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

       AND NOW, this 19th day of August, 2020, upon consideration of Plaintiff’s Motion for

Attorney’s Fees (Doc. 32), and Defendant’s Response and Request for Further Relief (Doc. 36),

IT IS HEREBY ORDERED THAT:

       Plaintiff’s Motion is DENIED. 1

                                               BY THE COURT:



                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




1
         Plaintiff moves for attorney’s fees after the Court denied Defendants’ motion for protective
order. See Order, ECF No. 31. If a court denies a party’s discovery motion, it may impose the
moving party to reimburse its opponent’s attorney’s fees for litigating the motion. Fed. R. Civ. P.
37(a)(5)(A). However, the court must not impose attorney’s fees if “the opposing party’s
nondisclosure, response, or objection was substantially justified.” Fed. R. Civ. P. 37(a)(5)(A)(ii).
Such justified nondisclosure entails “justification to a degree that could satisfy a reasonable person
that parties could differ as to whether the party was required to comply with the disclosure
request.” Grider v. Keystone Health Plan Central, Inc., 580 F.3d 119, 140 n.23 (3d Cir. 2009). In
this case, Defendants sought a protective order to protect trade secrets and commercial
information. See Def.’s Mot. for Prot. Order, ECF No. 28. Protective orders can be appropriate
when such information is sought. See Fed. R. Civ. P. 26(c)(1)(G). We find Defendants’ concerns
to be justified and validated by Fed. R. Civ. P. 26. The Court recognized their concerns, and we
ordered a stipulated confidentiality order to assuage them. The Court DENIES Plaintiff’s motion
for attorney’s fees. Furthermore, the Court denies Defendant’s request for attorney’s fees to
litigate this motion on the same grounds.
